NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/07/2021.  In applicant’s amendments claims 2, 4, 6-9, 11-12,14, 18-21, and 26 were cancelled, and claims 1, 13, 30, 31, 33 amended. Claims 1, 3, 5, 10, 13, 15-17, 22-25, and 27-33 are currently pending and considered below.
Election/Restrictions
Claims 1 and 13, in accordance with the examiner’s amendment below, are allowable. The restriction requirement between species, as set forth in the Office action mailed on 08/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/11/2020 is partially withdrawn.  Claims 10, 15-16, and 22-23, directed to non-elected species B, and E no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 12/07/2021 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Gersten (Registration Number 78782) on 01/06/2022.
The application has been amended as follows:
Claim 1, line 14: amended “can be” to ---is configured to be---.
Claim 1, line 17: amended “can be” to ---is configured to be---.
Claim 10, line 2: amended “a patient” to ---the patient---.
Claim 13, line 3 amended “a movable structure having:” to ---a movable structure having: a base; ---.
Claim 13, line 4: amended “a first support configured” to ---a first support disposed on the base configured---.
Claim 13, line 6: amended “a second support whereby” to ---a second support disposed on the base whereby---.
Claim 13, line 10: 
Claim 15, line 3: amended “a computer” to ---the computing device---.
Claim 22, line 3: amended “a computer” to ---the computing device---.
Claim 33, line 7: amended “the forearm” to ---a forearm---.
Claim 33, line 11: amended “can be” to ---is configured to be---.
REASONS FOR ALLOWANCE
Claims 1, 3, 5, 10, 13, 15-17, 22-25, and 27-33, as filed on 12/07/2021, and as amended in accordance with the examiner’s amendment are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 13, and 33 the closest prior art JP 2004057565 A (Masaaki) in view of US 20160005338 A1 (Melendez-Calderon et al) fails to teach or render obvious the invention in combination with all of the elements and structural and functional relationships as claimed and further including the sensor disposed in an aperture defined by the base
The prior art of record teaches the sensors not on the base, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the sensors to be located in an aperture in the base without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784